Circuit Court for Baltimore County
Case No. 03-T-15-000259
Argued: January 4, 2018




                                          IN THE COURT OF APPEALS

                                                 OF MARYLAND


                                                       No. 44


                                               September Term, 2017



                                           IN THE MATTER OF SUE A.
                                     WEINTRAUB FOR THE APPOINTMENT
                                      OF A GUARDIAN OF THE PROPERTY




                                            Barbera, C.J.
                                            Greene
                                            Adkins
                                            McDonald
                                            Watts
                                            Hotten
                                            Getty,

                                                                JJ.


                                     PER CURIAM ORDER


                                     Filed: January 10, 2018
IN THE MATTER OF SUE A. WEINTRAUB                     *      IN THE
FOR THE APPOINTMENT OF A
GUARDIAN OF THE PROPERTY                              *      COURT OF APPEALS

                                                      *      OF MARYLAND

                                                      *      No. 44

                                                      *     September Term, 2017



                                   PER CURIAM ORDER

       The petition for writ of certiorari in the above-entitled case having been granted and argued,

it is this 10th day of January, 2018,



       ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and it is

hereby, dismissed with costs, the petition having been improvidently granted.




                                                           /s/ Mary Ellen Barbera
                                                                  Chief Judge